Citation Nr: 1614015	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-26 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an effective date prior to July 31, 2006 for the assignment of a 40 percent disability rating for a left ankle disability. 

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for an additional left eye disability, to include a detached retina, claimed to have resulted from VA medical and surgical treatment from November 2007 to August 2008.

3. Entitlement to service connection for tennis elbow of the left elbow, to include as secondary to a service-connected left ankle disability.

4. Entitlement to service connection for left hand surgery, claimed as entitlement to a temporary total evaluation because of surgical treatment requiring convalescence.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and August 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and from June 2009 and September 2009 rating decisions by the RO in Roanoke, Virginia.  This matter has since returned to the jurisdiction of the San Diego RO.

In his May 2010 substantive appeal, the Veteran requested a hearing before the Board.  However, in June 2014, the Veteran submitted a statement indicating he would not attend a scheduled hearing before the Board.  Accordingly, the Board finds the Veteran's hearing request is withdrawn.

This matter was remanded by the Board in August 2014 for further development.

The Veteran perfected an appeal of the issue of entitlement to service connection for tennis elbow, to include as secondary to a service-connected left ankle disability.  In an April 2015 decision, the Appeals Management Center granted entitlement to service connection for right lateral epicondylitis (claimed as tennis elbow).  As this decision represents a full grant of the benefit sought, the issue of entitlement to service connection for tennis elbow of the right elbow is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  However, as neither the Veteran nor VA has previously limited the issue of service connection for tennis elbow to the Veteran's right elbow only, the Board finds the issue of entitlement to service connection for tennis elbow of the left elbow remains on appeal.  See, e.g., August 2014 Board remand.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include a July 2014 appellate brief; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issue of entitlement to a temporary total evaluation because of surgical treatment requiring convalescence on the right hand has been raised by the record in a November 2014 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for an additional left eye disability, entitlement to service connection for tennis elbow of the left elbow, entitlement to service connection for left hand surgery, and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Unappealed rating decisions in February 1977, July 1981, November 1986, July 1989, and September 1993 denied entitlement to an increased disability rating for the service-connected left ankle disability.

2. In a November 2002 rating decision, the San Diego RO granted entitlement to a 20 percent disability rating for the left ankle disability.  The Veteran submitted a notice of disagreement with that decision.  In a January 2004 rating decision, the San Diego RO granted entitlement to a 30 percent disability rating, but in a January 2004 statement of the case, denied entitlement to a disability rating in excess of 30 percent for the left ankle disability.  The Veteran did not file a substantive appeal in response to the January 2004 statement of the case.

3. Following the January 2004 statement of the case, the next communication from the Veteran expressing an intent to file a claim of entitlement to an increased disability rating for the left ankle disability was received by the AOJ on December 30, 2004.

4. It was factually ascertainable that the Veteran was entitled to a 40 percent disability rating for his left ankle disability on July 1, 2005, the date his convalescent period due to his ankle surgery ended.


CONCLUSIONS OF LAW

1. The February 1977, July 1981, November 1986, July 1989, September 1993, November 2002, and January 2004 rating decisions denying entitlement to an increased disability rating for the service-connected left ankle disability are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.202, 20.300, 20.302, 20.1103 (2015).

2. The criteria for an effective date of July 1, 2005, but no earlier, for entitlement to a 40 percent disability rating for the left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5101, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5262 and 5270 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA notice requirements are: (1) the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability; and (2) the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letters dated in April 2005 and July 2008.  In the April 2005 letter, the Veteran was notified of the evidence needed to substantiate the claim for an increased rating for his left ankle disability.  In the July 2008 letter, the Veteran was notified of the evidence needed to substantiate the claim for an earlier effective date, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.
 
Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, VA treatment records, and identified private treatment records have been associated with the record.  

The record shows that the Veteran applied for benefits from the Social Security Administration (SSA), but his claim was denied.  See August 2011 SSA Inquiry.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Federal Circuit noted that 38 U.S.C.A. § 5103A does not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA is not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is that as long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  In this instance, the Veteran does not indicate that the SSA records would be relevant to this claim of entitlement to an earlier effective date for the assignment of a 40 percent disability rating for the left ankle disability, and the evidence of record does not indicate the Veteran is receiving disability benefits from SSA.  See id.  The Board, therefore, concludes that the file does not establish a reasonable possibility that the SSA records are relevant to the claim on appeal.

As the Veteran has not identified any additional evidence pertinent to his claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In December 2004, the Veteran filed a claim seeking entitlement to a temporary disability rating of 100 percent due to surgery on his left ankle on December 14, 2004.  In a June 2005 rating decision, the San Diego RO granted a 100 percent disability rating effective December 14, 2004, based on surgical or other treatment necessitating convalescence, and an evaluation of 30 percent was assigned from July 1, 2005, after the convalescent period.  

In September 2005, the Veteran submitted a notice of disagreement with the June 2005 rating decision, stating he disagreed with the left ankle decision.  In an August 2006 rating decision, the San Diego RO granted entitlement to a 40 percent disability rating, effective July 31, 2006.  As will be discussed in more detail below, the RO found that VA treatment records showed on July 31, 2006, the Veteran was issued a brace to support his left ankle.  The RO therefore found that beginning July 31, 2006, the evidence showed the Veteran's left ankle disability more closely approximated an impairment of the tibia with loose motion and requiring brace, warranting a 40 percent disability rating.

In a November 2006 statement, the Veteran stated he agreed with the 40 percent disability rating for the left ankle.  However, in a March 2007 statement, the Veteran stated, "This last year you said if I was wearing a brace that [my disability] would go up, which it did.  But I would like to know why it was not brought up back when I had a brace [in July 1980]...I feel that my disability should have been brought up back then."  Accordingly, VA found this statement constituted a timely notice of disagreement with the effective date assigned for the increased rating for the left ankle disability.

As will be explained in detail below, the Board finds there was not a pending claim for an increased disability rating prior to the December 2004 claim, and the criteria for an effective date of July 1, 2005, but no earlier, for entitlement to a 40 percent disability rating for the left ankle disability have been met.

      Legal Criteria: Effective Date

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving an increased disability rating, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

A rating decision becomes final and binding if the veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

      Analysis: Finality of Prior Decisions

First, the Board finds it cannot consider entitlement to an increased disability rating back to July 1980, as argued by the Veteran, because there was not a pending claim for an increased disability rating prior to the December 2004 claim.

In a January 1976 rating decision, entitlement to service connection was granted for fracture of the left ankle and broken fibula, rated as 10 percent disabling, effective October 25, 1975.  In February 1977, July 1981, November 1986, July 1989, and September 1993 rating decisions, entitlement to an increased disability rating for the service-connected left ankle disability was denied.  The Veteran did not submit a notice of disagreement with these rating decisions, and no new and material evidence was received by VA within one year of the issuance of these rating decisions.  As such, the February 1977, July 1981, November 1986, July 1989, and September 1993 rating decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

In December 2000, the Veteran filed a claim for an increased evaluation of his left ankle disability.  In a November 2002 rating decision, the San Diego RO granted entitlement to a 20 percent disability rating, effective December 4, 2000.  In July 2003, VA received the Veteran's timely notice of disagreement with the November 2002 rating decision.  In January 2004, the RO issued a rating decision granting entitlement to a 30 percent disability rating, effective December 4, 2000, and a statement of the case denying entitlement to a disability rating in excess of 30 percent.  The Veteran did not submit a substantive appeal in response to the January 2004 statement of the case.  As such, the Veteran did not perfect an appeal, and the November 2002 and January 2004 rating decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103.  

Accordingly, as all prior rating decisions became final, the earliest possible effective date for an increased disability rating of the Veteran's left ankle is one year prior to the date of the Veteran's December 30, 2004 claim, or December 30, 2003, assuming an increased disability rating is factually ascertainable.  38 U.S.C.A. § 5110(b)(2); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  

Therefore, even assuming the Board was to find it was factually ascertainable an increased disability rating for the left ankle was warranted prior to December 30, 2003, under the law the Board cannot grant an effective date for an increased disability rating prior to December 30, 2003.

	Legal Criteria: Increased Disability Rating and Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran's service-connected residuals of fracture, left ankle, status post-operative for open reduction and internal fixation associated with traumatic arthritis of the tibial talar joint, has previously been rated under Diagnostic Code 5271 for limited motion of the ankle.  Under this diagnostic code, a 10 percent rating is warranted for moderate limitation of ankle motion, and a 20 percent rating is warranted for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under VA regulations, standard range of motion of the ankle is dorsiflexion from zero to 20 degrees, and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5270 pertains to ankylosis of the ankle.  Under this diagnostic code, a 20 percent rating is warranted for ankylosis in plantar flexion less than 30 degrees.  A 30 percent evaluation is warranted for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between zero degrees and 10 degrees.  A 40 percent rating is warranted for plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Diagnostic Code 5272 pertains to ankylosis of the subastragalar or tarsal joint.  A 10 percent rating is warranted for ankylosis in good weight-bearing position, and a 20 percent rating is warranted for ankylosis in poor weight-bearing position.  38 C.F.R. § 4.71a, Diagnostic Code 5272.

Diagnostic Code 5262 pertains to impairment of the tibia and fibula.  Under this diagnostic code, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating; with moderate knee or ankle disability warrants a 20 percent rating; and with marked knee or ankle disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion, requiring brace warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Diagnostic Code 5272 pertains to ankylosis of the subastragalar or tarsal joint, and provides for a maximum 20 percent rating.  Diagnostic Code 5273 provides the rating criteria for malunion of the os calcis or astragalus, and Diagnostic Code 5274 provides a single rating criteria for an astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, 5274.  


	Analysis: Factually Ascertainable Increase in Disability

The Board finds it was factually ascertainable that the Veteran was entitled to a 40 percent disability rating for his left ankle disability on July 1, 2005, the date his convalescent period due to his ankle surgery ended.

Upon a November 2003 VA orthopedic surgery clinic examination, the Veteran reported he could walk a half a block to one block at a time until pain in his left ankle, worst at the anterior tibiotalar joint, would stop him.  The Veteran further reported that when pain in his left ankle would get bad, he would not leave the house, and that pain medications did not relieve all of his pain.  The Veteran ambulated with a cane.  Upon physical examination, the left foot had dorsiflexion to neutral, and plantar flexion to 5 degrees, both with pain.  Inversion and eversion of the ankle was to 15 degrees without pain.  Posttraumatic arthritis of the left ankle joint was diagnosed.  The Veteran requested surgery to relieve his pain, and the physician noted the case would be discussed regarding a possible ankle fusion.

In December 2003, the Veteran was again examined by the VA orthopedic surgery clinic.  The Veteran reported his chronic pain was unchanged, stating it was a 4/10 at rest, and a 9/10 with increased activity.  Upon examination, the Veteran's gait was antalgic, and he used a cane.  Dorsiflexion of the left ankle was to normal, plantar flexion to 5 degrees, inversion was to less than 5 degrees, and eversion to 15 degrees.  X-rays revealed joint space narrowing involving the tibiotalar joint, and sclerosis and subchondral cyst formation related to posttraumatic osteoarthritis.  Posttraumatic changes and deformity of the distal fibula and tibia were also noted, though unchanged.  The assessment was posttraumatic arthritis of the left ankle joint, and ankle fusion surgery was scheduled for January 2004.

The Veteran's January 2004 left ankle fusion surgery was cancelled, as the Veteran had to undergo a different surgery.  See August 2004 VA orthopedic surgery clinic note; January 2004 VA orthopedic surgery clinic note.

Upon an August 2004 VA orthopedic surgery clinic examination, the Veteran again complained of pain all over his left ankle, but no swelling, and no locking, popping, or giving way.  The Veteran reported the pain was worse medially at the front of the ankle.  Upon examination, dorsiflexion was to neutral, plantar flexion was to neutral, inversion was to 5 degrees, and eversion was to neutral.  The plan was to reschedule the Veteran for ankle fusion surgery.

In November 2004, the Veteran was issued a rollator walker by VA physical therapy due to an abnormality of gait secondary to pain in his ankle and foot.  Upon a December 2004 VA physical therapy consultation, the range of motion of the Veteran's left lower extremity was reported as within normal limits.  The physical therapist assessed good range of motion and left ankle pain.

Upon a December 2004 examination by a VA orthopedic surgery resident, the Veteran again reported he could walk a half a block to one block at a time until pain in his left ankle would stop him.  The Veteran further reported that when pain in his left ankle would get bad, he would not leave the house, and that pain medications did not relieve all of his pain.  The Veteran ambulated with a cane.  The Veteran again requested surgery to relieve his pain.

Upon a December 2004 VA history and physical examination before his fusion surgery, it was noted the Veteran used a cane, had a brace but was not currently using it, and used medication and walker for pain.  Upon examination the Veteran's gait showed good stability and coordination.  The Veteran's left ankle had dorsiflexion to neutral, plantar flexion to neutral, inversion to 5 degrees, and eversion to neutral.

Per the June 2005 rating decision, the Veteran was granted a 100 percent disability rating for his left ankle disability based on surgical or other treatment necessitating convalescence, effective December 14, 2004 to June 30, 2005.  

Upon VA examination in May 2005, the VA examiner noted that since the Veteran's December 2004 fusion of the ankle, the Veteran ambulated with a cane, but did not use any form of additional bracing on his ankle.  The Veteran complained of residual pain in the medial plantar aspect of his left heel as well as the dorsum of the forefoot, and reported such pain flared on a daily basis in association with normal standing or walking.  The VA examiner stated the Veteran's activities of daily living were significantly affected because of his inability to be on his feet for extended periods of time, including walking and standing, and the Veteran reported that any attempts at repetitive activities, such as walking, were associated with an increase in symptomatology.  Upon examination, the May 2005 VA examiner stated the Veteran's ankle appeared to be fused with approximately 10 degrees of plantar flexion, and there was no indication of any identifiable talotibial movement; with manipulation of his foot, there was a suggestion of 5 degrees of motion in the mid tarsal joints.  March 2005 x-ray reports showed evidence of the tibiotalar fusion with internal three-screw fixation.  The May 2005 VA examiner found the Veteran suffered from "very definite functional impairment" with any activities such as standing or walking, difficulty with any attempts at crouching, stooping, or squatting, and that he was unable to participate in any form of running or jumping-type activities.  The examiner stated the Veteran's impairment was based on the "significant structural changes related to the fusion of the ankle (tibial-talar) joint."

Upon a June 2005 VA orthopedic surgery clinic visit, the physician noted that since the Veteran's last examination in March, there was interval ankylosis of the tibiotalar joint on the left.  Upon a June 2005 VA physical therapy examination, the Veteran's range of motion in the left lower extremity was described as within functional limits, status post fusion of the left ankle.  The Veteran reported he required a lot of rest breaks by sitting down when walking, and that his ability to stand was limited by pain in his back and left ankle.

Upon a September 2005 VA orthopedic surgery clinic visit, the Veteran reported heel pain and intermittent momentary sharp pain in the mid/forefoot when he leaned forward.  Upon physical examination, the physician noted no ankle joint movement.  September 2005 x-rays showed three screws which transversed the tibiotalar joint with associated ankylosis, as well as a marked irregularity of the distal fibula, and to a lesser extent, the medial malleolus, which were seen on previous studies.

In his September 2005 notice of disagreement, the Veteran stated his doctor had said he had no movement on the ankle joint, but that it had significant changes.  The Veteran reported if he was standing in place for a few minutes he had to take weight off his left ankle, and that he was having a hard time getting around due to his ankle and his knees.

Upon an October 2005 VA physical therapy consultation, the Veteran complained of left ankle pain which increased with standing still.  The range of motion in the Veteran's left lower extremity was listed as within normal limits, except ankle fused.

Upon an April 2006 VA orthopedic clinic progress note, the Veteran reported that approximately six months prior, he began developing increased pain and motion in his left ankle, and was concerned there was a problem with the fusion.  The Veteran complained of pain when standing for prolonged periods of time, but that it was better with ambulating.  The physician noted that x-rays from December 2005 revealed well-healed fusion with the screws in place.  Reports from x-rays taken in June 2006 revealed the tibiotalar joint was completely fused, and noted that the Veteran was also status post resection of the distal fibula with irregular bony fragments in the region of the medial and lateral malleolus.

Upon a July 31, 2006 VA orthopedic clinic visit, the Veteran reported he continued to have ankle pain since the fusion in December 2004.  A July 31, 2006 VA prosthetics consultation noted the Veteran was experiencing pain in the joint involving the ankle and foot, and the orthopedic physician requested the Veteran be issued a lace up ankle brace for his left lower extremity.

The Board acknowledges the nature of the Veteran's left ankle disability, and the disability ratings assigned to date, have been somewhat confusing.  In the August 2006 rating decision, the San Diego RO noted the findings upon the May 2005 VA examination.  The RO stated that based upon the ankylosis of the joint with no motion of the left ankle joint, but with the ankle in a position of approximately 10 degrees of plantar flexion, the condition would warrant a 20 percent disability rating.  The Board notes that would be based upon Diagnostic Code 5270.  However, the RO found that when the ankylosis and position of the ankle was considered together with the Veteran's functional impairments with simply standing or walking, as well as crouching, stooping, squatting, and no running or jumping, a 30 percent disability rating was warranted.  However, the RO found that beginning on July 31, 2006, when the evidence showed the Veteran was issued a brace to support the left ankle, when considered with the noted functional impairments, caused by the Veteran's left ankle disability to most closely approximate an impairment of the tibia and fibula with loose motion and requiring brace, though there was no loose movement, which would warrant a 40 percent disability rating.  The Board notes that would be based upon Diagnostic Code 5262.  

The Board would like to clarify some possible confusion regarding the effect of the prescribed ankle brace on the disability ratings assigned.  Based upon his statements, it appears the Veteran may believe that the issuing of a brace to support his service-connected left ankle should have entitled him to a 10 percent increase in his disability rating, effective the date a brace was first ordered.  Therefore, the Veteran argued he should have been entitled to a 10 percent increase in his disability rating dating back to 1980, when VA first gave him a brace for his ankle.  See October 2014 Veteran statement; April 2014 Veteran statement; February 2013 Veteran statement; October 2012 Veteran statement; May 2010 substantive appeal; October 2009 notice of disagreement; August 2008 Veteran statement; June 2008 Veteran statement; March 2007 notice of disagreement.  

However, there is nothing in the Rating Schedule which would allow VA to assign an automatic 10 percent increase in a disability rating for the issuance of a brace to support a service-connected joint.  Further, it appears that when the AOJ granted an increase in disability rating from 30 percent to 40 percent in the August 2006 rating decision, effective July 31, 2006, that decision was not based solely upon the fact a brace was ordered.  Instead, it appears the RO found that the Veteran's left ankle disability as a whole, considering the ankylosis and position of the ankle with the Veteran's functional impairments, and the fact a brace was now required, when considered all together, most closely approximated the impairment contemplated by the 40 percent disability rating under Diagnostic Code 5262.  Although the ordering of the ankle brace may have been the tipping point for the AOJ to find the left ankle disability as a whole more closely approximated the level of a 40 percent disability rating, the presence of the brace alone would not have been sufficient to warrant an increased rating without the other considerations of limitation of motion and functional impairment of the left ankle at that time.

Turning to the Board's analysis, the Board finds that based upon its review of the evidence of record, it was factually ascertainable that the Veteran was entitled to a 40 percent disability rating for his left ankle disability on July 1, 2005, the date his convalescent period due to his ankle surgery ended.  

From December 2003 until the left ankle fusion in December 2004, the evidence of record indicates the Veteran's service-connected left ankle disability was manifested by constant pain which could not be fully controlled with medication, and severely limited motion of the ankle joint due to the posttraumatic arthritis and pain.  There was also functional impairment, as the Veteran used both a cane and then a walker to help him ambulate, and reported he could walk at most one block due to pain, and at times would not even leave home due to the ankle pain.  Because ankylosis of the ankle was not shown and motion of the left ankle was possible, but the motion of the Veteran's left ankle was so markedly limited by pain causing functional loss in the Veteran's ability to ambulate, but the Veteran could ambulate with assistive devices, the Board finds the disability picture and functional impairment caused by the Veteran's service-connected left ankle disability between December 2003 and December 2004 more nearly approximated the level of disability and functional impairment contemplated by a 30 percent disability rating under Diagnostic Code 5262 for malunion of the tibia and fibula with marked ankle disability.

However, the Board finds the totality of the evidence shows that since his ankle fusion surgery, the Veteran has experienced complete fusion of the tibiotalar joint, ankylosis of the ankle joint, and a resulting severe limitation of motion.  Further, the Veteran has reported continuing pain in the ankle, as well as daily flare-ups of pain due to standing still or repetitive activities such as walking.  Due to the above, the Veteran has experienced severe functional impairment in his left ankle in any activities such as standing, walking, crouching, stooping, or squatting, and the inability to participate in any form of running or jumping-type activities.  Accordingly, the Board finds the disability picture and functional impairment caused by the Veteran's service-connected left ankle disability beginning July 1, 2005, the date his convalescent period ended, more closely approximated the level of disability and functional impairment contemplated by a 40 percent disability rating under Diagnostic Code 5270 for ankylosis in dorsiflexion at more than 10 degrees, and by ankylosis with abduction, adduction, inversion or eversion deformity, as well as the level of disability and functional impairment contemplated by a 40 percent disability rating under Diagnostic Code 5262 for nonunion of the tibia and fibula with loose motion requiring a brace.

Accordingly, given the totality of the evidence, the Board finds the criteria for an effective date of July 1, 2005, but no earlier, for entitlement to a 40 percent disability rating for the left ankle disability have been met.


ORDER

Entitlement to an effective date of July 1, 2005, but no earlier, for the grant of a 40 percent disability rating for the service-connected left ankle disability is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary as further development is necessary, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Left Eye Disability

In accordance with the Board's August 2014 remand instructions, the Veteran was afforded a VA examination in September 2014.  The Board specifically instructed the VA examiner to elicit a history from the Veteran, to "include his allegations as to what additional disability, i.e., pathology, symptoms, impairment, he believes has resulted from VA treatment."  However, the Medical History section of the examination report simply quotes the Board's remand, and does not include any contentions or reports from an interview of the Veteran, as instructed.  The examination report lists 13 different diagnoses, however not all diagnoses were discussed by the VA examiner in relation to the Veteran's contentions regarding his VA eye treatment.  In response to the Board's inquiry as to whether any additional left eye disability was shown to be a result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA, the VA examiner simply responded, "No," with no rationale for his opinion.  Further, the September 2014 VA examiner stated the panretinal laser photocoagulation performed beginning in November 2007 can cause epiretinal membrane formation and cataracts, but that these events are not foreseeable.  However, the VA examiner then stated, "It is well documented in medical literature that trauma to the eye, even surgical, can cause epiretinal membrane formation and cataracts."  Accordingly, the Board finds the September 2014 VA examiner's opinion is unclear as to whether epiretinal membrane formation and/or cataracts due to the panretinal laser photocoagulation performed by VA beginning in November 2007 involved an event not reasonably foreseeable.  For these reasons, the Board finds the September 2014 VA examination report inadequate.  On remand, the AOJ should afford the Veteran a new ophthalmological examination.

Further, the Veteran's VA treatment records contain entries entitled, "Informed Consent" regarding his eye medical and surgical treatment between November 2007 and August 2008.  However, these entries indicate the full informed consent documents signed by the Veteran can be accessed through Vista Imaging, and are not currently associated with the evidentiary record.  On remand, the AOJ should obtain the full informed consent documents regarding all VA medical and surgical treatment on his left eye.

Tennis Elbow of the Left Elbow

In the August 2014 remand, the Board noted the Veteran's VA treatment records include a diagnosis of bilateral lateral epicondylitis.  See, e.g., June 2011 San Diego VAMC primary care clinic note; January 2010 Hampton VAMC orthopedic follow-up note; December 2003 San Diego VAMC occupational therapy evaluation; see also May 2000 San Diego VAMC occupational therapy note (diagnosis of lateral epicondylitis of the left elbow).  The Veteran contends his tennis elbow is related to an accident and fall during his active duty service, and/or his long-term use of a cane due to his service-connected left ankle disability.  See, e.g., October 2012 Veteran disagreement on VA Form 9; May 2010 substantive appeal; see also July 2003 notice of disagreement (fell on elbows during accident in December 1974).  Accordingly, in the August 2014 remand, the Board instructed the AOJ to afford the Veteran a VA examination in which the VA examiner was to identify "any/each elbow disability found," and was then to opine as to the most likely etiology for each elbow disability.

In the September 2014 Compensation and Pension Exam Inquiry, the AOJ requested an elbow and forearm examination be performed, and copied the Board's remand instructions.  However, upon VA examination in September 2014, the VA examiner indicated an opinion had only be requested for the Veteran's right elbow, and only discussed the Veteran's tennis elbow of the right elbow; the VA examiner did not address the Veteran's left elbow, to include the diagnoses of record.  Accordingly, on remand the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of any current left elbow disability, to include tennis elbow.

Left Hand Disability and TDIU

In November 2014, the Veteran was informed of the RO's November 2014 rating decision denying entitlement to service connection for left hand surgery, claimed as entitlement to a temporary total evaluation because of surgical treatment requiring convalescence, and entitlement to a TDIU.  In November 2014, VA received the Veteran's notice of disagreement with these decisions.  However, it does not appear that the AOJ has provided the Veteran with a statement of the case in response to his timely notice of disagreement with these issues.  

Because the notice of disagreement placed the issues in appellate status, the matters must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should also undertake appropriate development to obtain the full informed consent records regarding the Veteran's VA left eye medical and surgical treatment, to include the panretinal laser photocoagulations.  These records should include copies of SF 522, if completed, and documents contained on Vista Imaging, or progress notes documenting all information and/or counseling provided to the Veteran or his family concerning the proposed procedures.  If such records are unavailable, a negative written response should be provided.  All obtained records should be associated with the evidentiary record.

2. The AOJ should obtain any outstanding VA treatment records, to include from the San Diego VAMC dated from February 2015 to the present.  All obtained records should be associated with the evidentiary record.

3. After #1 has been completed, and any records obtained have been associated with the evidentiary record, the AOJ should arrange for the Veteran to be examined by an ophthalmologist to secure a medical opinion in connection with his claim seeking compensation under 38 U.S.C.A. § 1151 for additional left eye disability, to include a detached retina, claimed to have resulted from VA medical and surgical treatment from November 2007 to August 2008.  The evidentiary record, to include this remand and his VA and private treatment records, must be reviewed by the examiner in conjunction with the examination.  

The examiner should elicit a full history from the Veteran, which must include his allegations as to what additional disability, i.e., pathology, symptoms, and/or impairment, he believes has resulted from VA treatment.  

After the record review, and interview and examination of the Veteran, the VA examiner should opine as to the following:

a)  Please identify (by diagnosis and symptoms) any and all additional left eye disabilities found, to specifically include the postoperative detached retina.

b) Please identify which left eye disabilities (to include pathology, symptoms, and/or diagnoses)

(i) pre-existed the Veteran's VA left eye treatment beginning in November 2007, and 

(ii) which appeared in the course of, or following, such treatment. 

The examiner is asked to address all 13 diagnoses noted upon VA examination in September 2014.
 
c) Is any additional left eye disability (i.e. to that existing prior to November 2007), to specifically include a detached retina, shown to be a result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA in connection with the VA medical and surgical treatment provided to the Veteran from November 2007 to August 2008?  If so, please identify all such pathology and symptoms.  The examiner should address the standard of care the Veteran received. 

The examiner is asked to specifically address the Veteran's contention in an October 2014 statement that he was told by a VA doctor that they had "lazered" his left eye too much, causing the retina detachment.

d) If the response to (c) is negative, please opine as to whether any additional disability due to or following VA treatment from November 2007 to August 2008 involved an event not reasonably foreseeable. 

The examiner is asked to specifically address the opinion of the September 2014 VA examiner that the Veteran's epiretinal membrane and cataracts involved an event not reasonably foreseeable.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After #2 has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of all current left elbow disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all left elbow disabilities which are currently manifested, or which have been manifested at any time since June 2008.

The examiner should specifically address the diagnoses of left lateral epicondylitis in the Veteran's VA and private treatment records.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left elbow disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contention that he fell on and/or injured his elbows in a December 1972 accident during active duty service, and that the elbow never healed.  See October 2012 Veteran disagreement on VA Form 9.  

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left elbow disability was caused by the Veteran's service-connected left ankle disability?

The examiner should specifically address the Veteran's contention that his long-term use of a cane due to his left ankle disability caused his tennis elbow.

d) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the left elbow disability is aggravated by the Veteran's service-connected left ankle disability?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issues of entitlement to service connection for left hand surgery, claimed as entitlement to a temporary total evaluation because of surgical treatment requiring convalescence, and entitlement to a TDIU.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

6. After the above development has been completed, readjudicate the claims of entitlement to compensation under 38 U.S.C.A. § 1151 for an additional left eye disability, and entitlement to service connection for tennis elbow of the left elbow.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


